DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 December 2021 has been entered.

Response to Amendments and Arguments
Applicant’s amendments and arguments, filed 27 December 2021, with respect to 35 U.S.C. § 103 rejections in view of Catchmark and Kanno have been fully considered and are persuasive. Applicant has amended the claim to be consisting of the recited components instead of comprising. The prior art requires the addition of an anionic polymer which is used in tandem with the chitosan. At the time of filing there would have been no reasoning or motivation to make the composition of Catchmark without the anionic polymer. Accordingly, the 35 U.S.C. § 103 rejections in view of Catchmark and Kanno have been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is that of Catchmark and Kanno (cited in the previous office action).
Catchmark teaches a method of treating a surface by applying a coating wherein the composition includes chitosan, water, formic acid, montmorillonite powder and carboxymethyl cellulose [0107-0110]. 
However, Catchmark does not teach that the mineral filler is talc and additionally, Catchmark teaches that the composition must include an anionic polymer which is mixed with the cationic polymer to reduce viscosity.

However, Kanno does not remedy the deficiency of Catchmark wherein an anionic polymer is a required component.
At the time of filing no prior art was found that could be used alone or in combination with other prior art, including the cited prior art, which would have rendered the instant claims anticipated or obvious to a person having ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/Primary Examiner, Art Unit 1767